Citation Nr: 9904067	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to March 
1947 and from February 1950 to February 1957.

The veteran filed a claim in September 1994 for service 
connection for PTSD.  This appeal arises from the December 
1994 rating decision from the Columbia, South Carolina 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  A Notice of Disagreement was 
filed in June 1995 and a Statement of the Case was issued in 
July 1995.  A substantive appeal was filed in August 1995 
with a request for a hearing before a Member of the Board in 
Washington, DC.  In June 1996 a hearing was held at the RO 
before a local hearing officer.

The case was remanded in January 1998 to afford the veteran 
the above mentioned Travel Board hearing.  Thereafter the 
case was returned to the Board.

On August 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant, in November 1994, filed a 
claim for service connection for hearing loss.  The RO has 
not developed this issue.  The issue of the appellant's 
entitlement to service connection for hearing loss is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD as a result of his experiences 
while in the military.

In addition to establishing a well-grounded claim for PTSD, a 
veteran must establish as follows:  (1)  a current, clear 
medical diagnosis of PTSD; (2)  credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3)  medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence".  On the other hand, if the veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA disability 
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the United States Court of 
Veterans Appeals has noted that the Board "must make 
specific findings of fact as to whether or not the veteran 
was engaged in combat ... [and] must provide adequate reasons 
or bases for its finding, including a clear analysis of the 
evidence which it finds persuasive or unpersuasive with 
respect to that issue."  The Court has also held that a 
determination of combat status is to be made "on the basis 
of the evidence of record", and that section 1154(b) itself 
"does not require the acceptance of a veteran's assertion 
that he was engaged in combat".  Furthermore, the Court has 
held that combat status may be determined "through the 
receipt of certain recognized military citations or other 
supportive evidence".  In this regard, the Court has 
observed that the phrase "other supportive evidence" serves 
to provide an almost unlimited field of potential evidence to 
be used to "support" a determination of combat status.  In 
summary, in determining whether this particular veteran 
engaged in combat, consideration must be given to his own 
sworn testimony that he had engaged in combat; the fact that 
it was reported that he was involved in a battle or campaign 
(the Court has held that this may be a relevant 
consideration); and the application of the benefit-of-the-
doubt rule.  Thereafter, a direct finding must be made as to 
combat status.  See Gaines v. West, No. 97-39 (U.S. Vet. App. 
August 6, l998).

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

In this case, the veteran describes several stressors that 
occurred while he was in Korea between October 1950 and 
November 1951 with the 114th Engineer Combat Battalion.  He 
worked building bridges and in the process was exposed to 
sniper fire and grenades and had to return fire.  One 
location was the Hawchon Reservoir.  In January or February 
1951, the 182nd Airborne parachuted over the 32nd Parallel, 
where he was; many soldiers died and landed in the trees.  He 
had to cut them out of the trees and saw their bodies being 
stacked on trucks.  Also, in January or February 195, he shot 
a dying Chinese soldier.  At that time he was working with 
British soldiers.  In the spring of 1951, a fellow soldier 
with the last name of Bright from Norfolk, Virginia, was 
burned when gasoline in his helmet burst into flames after 
being struck by small arm fire.  The veteran also witnessed 
civilian atrocities when he went into villages after the 
Chinese soldiers had been there.  He saw families that had 
been shot.  Additionally, when he was working with Turkish 
soldiers and they would kill the Chinese, they would cut of 
the head of the victim and bring it back to show that they 
had killed him.  Another incident when he was under fire and 
returned fire was when he assisted British troops in getting 
up a hill, where the road was frozen due to the Chinese 
having poured water on it.  His job was to jackhammer the ice 
on the road.  He was almost killed when he was assisting a 
tank cross a bridge at the 38th Parallel.  Approximately 21 
Chinese soldiers surrendered and the veteran was between the 
tank and the Chinese soldiers.  The tank was about to shoot 
at the Chinese soldiers before it was realized they were 
surrendering.  At another time, when the weather was warmer, 
the veteran was sent to help an Air Force spotter.  He had to 
use a machine gun to keep the enemy back.  Additionally, a 
Marine company that was also assisting the spotter was 
killed.  When the veteran first arrived in Korea, the 
temperature was near zero degrees, he did not have a 
sufficient sleeping bag and was unable to sleep for more than 
45 minutes to an hour at a time.  They only had hot meals 
half of the time.  They could only shower about once a month.  

The veteran's report of discharge shows that his last duty 
assignment was Co F 5th Cav Regt APO 201 and his military 
occupational specialty was a general supply specialist.  
Awards and decorations received by the veteran include the 
National Defense Service Medal, the United Nations Service 
Medal and the Korean Service Medal w/ 4 Bronze Service Stars.  
He had three years, ten months, and sixteen days of foreign 
and/or sea service.  
 
The RO should provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  It must then be determined whether any of the 
veteran's putative stressors, if found to have been connected 
to combat, or if not, if any stressor is otherwise 
corroborated, contributed to the veteran's current PTSD 
symptoms.

If it is determined that a stressor is related to combat or 
if a stressor is otherwise verified, the veteran should then 
be afforded a thorough and contemporaneous VA psychiatric 
examination that takes into account the records of prior 
medical treatment.  In this regard, the record shows that the 
veteran indicated at the August 1998 Travel Board hearing 
that he was receiving treatment at the Augusta, Georgia VA 
medical center for PTSD; all available records should be 
obtained.  

Additionally at a February 1989 VA Psychophysiological 
Evaluation, the veteran indicated that he was receiving 
social security income.  The VA must obtain a copy of the 
Social Security Administration (SSA) decision granting 
benefits to the appellant and the medical records upon which 
it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the SSA to 
obtain legible copies of the decision 
that awarded supplemental security income 
benefits to the appellant and the medical 
records upon which it was based. 

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  He must also provide 
the unit to which he was assigned at the 
time of each incident.

In particular, the veteran should respond 
to the following questions with as much 
specificity as possible:  (a) With regard 
to being exposed to sniper fire and 
counterfiring, was anyone injured by the 
attacks?  Were the attacks reported?  
Under what circumstances did the attacks 
occur?  Where did the attacks occur (on 
patrol, at base camp, on convoy, etc.)?  
What was the time period of the 
incidents?  Can the veteran provide names 
and/or units of those involved?  (b) With 
regard to cutting the deceased 
parachuters of the 182nd Airborne out of 
the trees, where did the incident take 
place?  What was the time period of the 
incident?  Can the veteran provide names 
and/or units of those involved?  (c) With 
regard to shooting a Chinese soldier, 
what was the time period of the incident?  
Where did the incident occur?  Was the 
incident reported?  Can the veteran 
provide names and/or units of those 
involved?  (d) With regard to the 
veteran's friend 'Bright' who was burned, 
what was the first name of the soldier?  
Where did the incident occur?  What was 
the time period of the incident?  Was the 
incident reported?  (e) With regard to 
witnessing civilian atrocities, where 
were the villages?  What was the time 
period when he witnessed the incidences?  
Were the atrocities reported to U.S. 
authorities?  Can the veteran provide 
names and/or units of those involved?  
(f) With regard to the Turkish soldiers 
cutting the heads of their victims, what 
units participated in the incidences?  
Were the incidences reported?  What was 
the time period of the incidences?  (g) 
With regard to his working on the frozen 
road, where was the road located?  What 
was the time period of the incident?  Can 
the veteran provide names and/or units of 
those involved?  (h) With regard to the 
surrendering Chinese soldiers, where did 
the incident take place?  What was the 
time period of the incident?  Was the 
incident reported?  Can the veteran 
provide names and/or units of those 
involved?  (i) With regard to the 
incident with the Air Force spotter, 
where did the incident take place?  What 
was the time period of the incident?  
Were there any casualties?  What were the 
names of the victims?  Can the veteran 
provide names and/or units of those 
involved?  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  The RO should then make a 
determination on whether the veteran was 
assigned to the 114th Engineer Combat 
Battalion from October 1950 to November 
1951, and whether he engaged in combat at 
this time or if he was awarded a citation 
connoting combat.  Additionally, the RO 
should make a determination of whether 
the veteran was engaged in combat during 
his duty in Co F 5th Cav Regt APO 201, or 
if he was awarded a citation connoting 
combat.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

4.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 
22150, for verification of the veteran's 
putative stressors.  In addition, the 
Research Unit should provide a unit 
history for the time period in question 
for the 114th Engineer Combat Battalion 
and for Co F 5th Cav Regt APO 201.

5.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.

6.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a stressor in 
service, the RO should accomplish the 
following:

a.  Contact the veteran and obtain 
the names and addresses of all 
health care providers where he has 
received treatment for PTSD since 
service.  Thereafter, the RO should 
obtain legible copies of all records 
of treatment that have not already 
been obtained, to include those from 
the Augusta, Georgia VA medical 
center.  All records, once obtained, 
should be associated with the claims 
folder.

b.  Afford the veteran a current VA 
psychiatric examination.  It is 
imperative that the examiner review 
the claims folder prior to the 
examination, and that all indicated 
psychological testing is undertaken.  
The psychiatrist should then render 
an opinion as to whether the veteran 
currently suffers from PTSD.  It 
should also be noted whether a 
current diagnosis of PTSD is linked 
to a specific corroborated stressor 
event experienced while in service 
pursuant to the diagnostic criteria 
set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV).  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.







		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 10 -


